Citation Nr: 1116339	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-34 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased rating for hypertension, rated as 10 percent disabling.  

2.  Entitlement to automobile and adaptive equipment or adaptive equipment only.   

3.  Whether new and material evidence has been received to reopene a claim of entitlement to service connection for a disability manifested by joint pain, claimed as Reiter's syndrome.

4.  Entitlement to service connection for reactive arthritis and soft tissue rheumatism, including as secondary to Reiter's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran testified at a hearing before the Board in June 2010.  Additional medical records were submitted with a waiver of consideration by the agency of original jurisdiction at that time.  

The claims for service connection for a disability manifested by joint pain (claimed as Reiter's syndrome), service connection for reactive arthritis and soft-tissue rheumatism, and entitlement to automobile and adaptive equipment, or adaptive equipment only, are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension is not manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  
2.  Service connection for a disability manifested by joint pain (claimed as Reiter's syndrome) was denied by a January 2008 rating decision.  The Veteran was notified of that decision in January 2008, but did not appeal the denial.

3.  The evidence received since the January 2008 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for a disability manifested by joint pain (claimed as Reiter's syndrome).


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2010).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for a disability manifested by joint pain (claimed as Reiter's syndrome) has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in January 2008 and a rating decision in May 2008.   Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the October 2008 statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Hypertensive vascular disease (hypertension and isolated systolic hypertension) is evaluated under Diagnostic Code 7101.  38 C.F.R. § 4.104.  The Veteran's hypertension disability has been rated as 10 percent disabling.  Under Diagnostic Code 7101, a 10 percent rating is warranted where the diastolic pressure is predominantly 100 or more, or the systolic pressure predominantly 160 or more.  The criteria also provide that a minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control is 10 percent.  A 20 percent rating is warranted where the diastolic pressure is predominantly 110 or more, or the systolic pressure is predominantly 200 or more.  A 40 percent disability rating is warranted for diastolic pressure that is predominantly 120 or more.  Finally, a 60 percent rating is warranted for diastolic pressure that is predominantly 130 or more.

The Veteran filed his current claim in January 2008.  The relevant evidence consists of VA outpatient treatment reports and a VA examination report.  

The Veteran was afforded a VA examination in February 2008 at which time the Veteran's blood pressure was recorded as 157/109, 151/104, 155/100, 154/115, and 152/110.  The examiner indicated that the Veteran was not taking any antihypertensive medication and advised the Veteran of the risks of hypertension and advised the Veteran to treat his hypertension.   

The relevant VA outpatient treatment reports show numerous blood pressure readings.  During the time period from January 2007 to June 2010, the Veteran's systolic pressure was no worse than 177 and his diastolic pressure was no worse than 108.  An August 2009 entry shows that the Veteran was non-compliant using his blood pressure medications which included Hydrochlorothiazide and Lisinopril.  

The Veteran testified at a hearing before the Board in June 2010.  The Veteran's representative argued that the Veteran's most recent examination showed three of five diastolic blood pressure readings 110 or above which met the requirement for a 20 percent rating which requires diastolic pressure to be predominantly 110 or more.  The Veteran testified that he used three different antihypertensive medications for the past eight months.  He stated that his blood pressure was monitored at VA and he was last seen for a blood pressure check one month prior to the hearing.  

In this case, there is a significant amount of medical record evidence that documents multiple, and frequent, blood pressure readings throughout the pendency of this appeal.  That evidence, to include a VA examination report and VA outpatient records shows variability in the Veteran's blood pressure readings.  The relevant evidence indicates that on one occasion the Veteran's diastolic blood pressure was as high as 177 (in VA outpatient treatment reports) and his systolic pressure was as high as 115 (at the February 2008 VA examination).  The Board has reviewed numerous blood pressure readings from the outpatient records and the VA examination report.  The evidence of record does not demonstrate that the Veteran's hypertension disability is manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more at any time during the pendency of his appeal.  Instead, the readings show that systolic pressure has always been less than 200.  Furthermore, the evidence shows that his diastolic pressure is predominantly less than 110.  The Veteran's representative argued that the Veteran's diastolic pressure was above 110 on three blood pressure readings out of five obtained at the February 2008 VA examination and that proves that the Veteran's diastolic pressure is predominantly more than 110.  However, the Veteran's diastolic pressure was actually 109, 104, 100, 115, and 110 which equates to two readings of five reflecting diastolic pressure of 110 or more.  The Board finds that two readings out of five does not equate to blood pressure predominantly 110 or more.  Furthermore, while the Veteran's diastolic pressure was above 110 on two readings at the VA examination, the numerous blood pressure readings contained in the VA treatment reports which span a time period of three and a half years consistently show diastolic pressure less than 110 and systolic pressure less than 200.  Accordingly, the Board finds that the claim for an increased rating must be denied because diastolic pressure of predominantly 110 or more and systolic pressures of predominantly 200 or more are not shown.

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that referral is not appropriate in this case.  The evidence of record does not show that the Veteran's hypertension markedly interferes with employment beyond that contemplated in the assigned rating or to warrant frequent periods of hospitalization.  Consequently, the evidence does not establish that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are met.  The rating schedule is not inadequate because it provides for higher ratings, but the Veteran does not meet the criteria for those ratings.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

New and Material Evidence

The Veteran originally submitted a claim of entitlement to service connection for a disability manifested by joint pain, claimed as Reiter's syndrome, in August 2007.  The claim was denied in January 2008.  Notice of the denial and notice of appellate rights were provided that same month.  The Veteran did not initiate an appeal and the RO's decision consequently became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  As a result, service connection for a disability manifested by joint pain  may now be considered on the merits only if new and material evidence has been received since the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A claim of entitlement to service connection for a disability manifested by joint pain was last denied in a January 2008 rating decision.  The evidence of record at the time of the January 2008 rating decision consisted of copies of some of the Veteran's service medical records and internet information about Reiter's syndrome.  

The Veteran's claim of service connection for a disability manifested by joint pain (claimed as Reiter's syndrome) was denied in a January 2008 rating decision.  The basis of the denial was that there was no permanent residual or chronic disability subject to service connection because the evidence did not show that the Veteran had Reiter's syndrome in service or currently.  

The Veteran submitted a claim to reopen his claim for service connection for a disability manifested by joint pain (claimed as Reiter's syndrome) in January 2008.  Evidence received since the January 2008 rating decision consists of all of the Veteran's service medical records, VA outpatient treatment reports, VA examination reports, private treatment reports, and the Veteran's testimony from a hearing before the Board in June 2010.    

Because the evidence received since January 2008 was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2010).  The RO determined in January 2008 that there was no currently diagnosed Reiter's syndrome in service or currently.  Since the prior denial, the Veteran has submitted treatment records which indicate that he has sought treatment for neck pain, back pain, and knee pain and been diagnosed with osteoarthritis.   The Veteran submitted testimony indicating that while he was unsure if the proper diagnosis in service was Reiter's syndrome, the symptoms he reported in service are the same symptoms from which he still suffers.
The Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.  Therefore, as new and material evidence has been received, the claim is reopened.  To that extent only, the claim is allowed.


ORDER

Entitlement to an increased rating for hypertension, rated as 10 percent disabling is denied.  

The claim of entitlement to service connection for a disability manifested by joint pain, claimed as Reiter's syndrome, is reopened.  To that extent only, the appeal is granted.


REMAND

A review of the claims file reveals that a remand is necessary.  The Veteran claims that he incurred a disability manifested by joint pain in service and currently suffers from the same disability.  Specifically, the Veteran indicated that he was claiming entitlement to service connection for Reiter's syndrome, soft tissue rheumatism, reactive arthritis or some other yet to be identified illness which is manifested by joint pain.  

The Veteran's service medical records show that he sought treatment for low back pain, heel pain, urethritis, conjunctivitis, and flu-like symptoms including weakness, fatigue, and aching joints in August 1986 and September 1986.  Reiter's syndrome was suspected, but ruled out in October 1986 following examinations with the ophthalmology and urology departments which did not show any evidence of inflammatory lesions.  No definitive diagnosis was indicated.  

The Veteran testified at a hearing before the Board in June 2010.  He indicated that while he was initially diagnosed with Reiter's syndrome in service, the diagnosis was not confirmed.  He reported that he was unsure of the proper diagnosis in service and that Reiter's syndrome may not be the correct diagnosis.  However, he asserted that his current symptoms were the same symptoms he reported in service.   

The Veteran has not been afforded a VA examination to assess the likelihood that his disability manifested by joint pain is related to service.  In light of the in-service complaints, his statements regarding continuity of symptomatology, and the current complaints and treatment of record, the Board finds that a VA examination is necessary to decide the appeal.  38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Associated with the claims file are VA outpatient treatment reports dated through June 2010.  Any additional VA treatment records dated since June 2010 should be obtained and associated with the claims file.    

Furthermore, the claim of entitlement to an automobile and adaptive equipment or adaptive equipment only is inextricably intertwined with the pending claims for service connection because an allowance of those claims could change the outcome of the automobile and adaptive equipment claim.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since June 2010.

2.  Schedule the Veteran for a VA examination for his claimed disability manifested by joint pain, claimed as possible Reiter's syndrome, reactive arthritis, or soft-tissue rheumatism.  The examiner should review the claims file and note that review in the report.  Any and all indicated evaluations, studies, and tests, including x-rays, should be accomplished.  The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and state whether the Veteran has Reiter's syndrome, reactive arthritis, soft-tissue rheumatism, or any other disability manifested by joint pain.  If any such disorder is diagnosed, provide the appropriate diagnosis and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disability is related to his military service or to his complaints and treatment during that service.  A complete rationale for the opinion should be provided.

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


